Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Radosavovic, Ilija, et al. (“Data distillation: Towards omni-supervised learning,” Proceedings of the IEEE conference on computer vision and pattern recognition. 2018; hereinafter “Radosavovic”) in view of Costello (U.S. 2020/0065384) in view of Chakraborty, Debasrita, Vaasudev Narayanan, and Ashish Ghosh (“Integration of deep feature extraction and ensemble learning for outlier detection,” Pattern Recognition 89 (2019): 161-171; hereinafter “Chakraborty”), and further in view of Shaubi et al. (U.S. 2020/0226420, hereinafter “Shaubi”).
Regarding Claim 1, Radosavovic teaches a method for classifying items (section 3—the data distillation method may be applied to classification, as described in the second paragraph on p. 4121), the method comprising:
receiving, by a processor, an input dataset (section 1, last paragraph);
generating, by the processor, at least first and second instances of a first classifier (fig. 1, instances of model A in the data distillation drawing; section 1 and section 3, first paragraph);
training, by the processor, the first and second instances of the first classifier based on the input dataset (section 3—data distillation trains the two instances of the first classifier to use them in an ensemble to generate additional labeled data);
generating, by the processor, a first supplemental dataset, wherein the first supplemental dataset is an unlabeled dataset (section 3—unlabeled data {image data} comprise a generated supplemental dataset);
generating, by the processor, a first prediction for labeling the first supplemental dataset based on the first instance of the first classifier; generating, by the processor, a second prediction for labeling the first supplemental dataset based on the second instance of the first classifier; generating, by the processor, labeling annotations for the first supplemental dataset based on the first prediction and the second prediction (section 3—the two instances of the first classifier each generate predictions of a label for the unlabeled data, and the predictions are ensembled or aggregated to generate labeling annotations); and
training, by the processor, a third classifier based on at least the input dataset and the annotated first supplemental dataset, wherein the trained third classifier is configured to receive data for an item to be classified, to output a prediction for the item based on the received data (section 3—a student model is a third classifier that is retrained using the supplemental data, thus training the third classifier based on the input dataset and the annotated first supplemental dataset).
Radosavovic does not specifically teach:
wherein the first instance of the first classifier is initialized to a first state, and the second instance of the first classifier is initialized to a second state different from the first state;
the items are products manufactured via a manufacturing process;
training, by the processor, a second classifier based on the input dataset, wherein the second classifier is configured to learn a representation of a latent space associated with the input dataset; and
the first supplemental dataset is in the latent space.
However, Costello teaches wherein a first instance of a first classifier is initialized to a first state, and a second instance of a first classifier is initialized to a second state different from the first state (figs. 1A, 2, and 4; ¶ [0031] – [0032], [0078] – [0082], and [0092]—an ensemble of classifiers comprises multiple classifier models and/or multiple instances of a classifier model. Each instance is initialized to a different state).
These claimed elements were known in Radosavovic and Costello and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the classifier instances initialized to different states of Costello with the first instance and second instance of the first classifier of Radosavovic to yield the predictable result of generating, by the processor, at least first and second instances of a first classifier, wherein the first instance of the first classifier is initialized to a first state, and the second instance of the first classifier is initialized to a second state different from the first state. One would be motivated to make this combination for the purpose of improving the prediction results of an ensemble by mitigating the risk of converging to local optima (Costello, ¶ [0098]).
Radosavovic/Costello does not specifically teach:
the items are products manufactured via a manufacturing process;
training, by the processor, a second classifier based on the input dataset, wherein the second classifier is configured to learn a representation of a latent space associated with the input dataset; and
the first supplemental dataset is in the latent space.
However, Chakraborty teaches:
training, by the processor, a second classifier based on the input dataset, wherein the second classifier is configured to learn a representation of a latent space associated with the input dataset (sections 3.2 and 3.3, with figs. 5 and 6—the stacked autoencoder learns a reduced representation, which is a latent space associated with an input dataset. The stacked autoencoder sends its output to an ensemble of PNNs {classifiers} for labeling unknown samples {supplemental data}); and
the first supplemental dataset is in the latent space (section 3.3).
These claimed elements were known in Radosavovic/Costello and Chakraborty and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the training a second classifier of Chakraborty with the classifiers and supplemental dataset of Radosavovic/Costello to yield the predictable result of training, by the processor, a second classifier based on the input dataset, wherein the second classifier is configured to learn a representation of a latent space associated with the input dataset; and generating, by the processor, a first supplemental dataset in the latent space, wherein the first supplemental dataset is an unlabeled dataset. One would be motivated to make this combination for the purpose of improving the detection and classification of outliers for datasets that exhibit class imbalance (Chakraborty, section 1).
Radosavovic/Costello/Chakraborty does not specifically teach that the items are products manufactured via a manufacturing process. However, Shaubi teaches a method for classifying products manufactured via a manufacturing process (fig. 1; ¶ [0002] – [0004]).
All of the claimed elements were thus known in Radosavovic/Costello/Chakraborty and Shaubi and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the classifying products manufactured via a manufacturing process of Shaubi with the classifiers and and items of Radosavovic/Costello/Chakraborty to yield the predictable result of a method for classifying products manufactured via a manufacturing process, the method comprising training, by the processor, a third classifier based on at least the input dataset and the annotated first supplemental dataset, wherein the trained third classifier is configured to receive data for a product to be classified, to output a prediction for the product item based on the received data. One would be motivated to make this combination for the purpose of enabling accurate detection of a minority class (outliers) for items that are products of a manufacturing process, as discussed by Shaubi, ¶ [0088] – [0089].
Regarding Claim 10, Radosavovic teaches a system for classifying items (fig. 1 and section 3—the data distillation method may be applied to classification, as described in the second paragraph on p. 4121).
Radosavovic, Costello, Chakraborty, and Shaubi teach the operations performed by the processor of the present claim in the same manner as described for claim 1, above. Shaubi further teaches the system comprising: processor; and memory (fig. 1, processor and memory circuitry 103; ¶ [0031]), wherein the memory has stored therein instructions that, when executed by the processor, cause the processor to perform the recited operations (¶ [0031]), thus teaching all of the limitations of the present claim.
Regarding Claims 2 and 11, Radosavovic/Costello/Chakraborty/Shaubi teaches wherein each of the first, second, and third classifiers is a neural network (Chakraborty, figs. 5 and 6, sections 3.2-3.3. Also Shaubi, ¶ [0031] – [0032]).
Regarding Claims 3 and 12, Radosavovic/Costello/Chakraborty/Shaubi teaches wherein the second classifier is a variational autoencoder (Shaubi, ¶ [0090] – [0091] and [0100]).
Regarding Claims 4 and 13, Radosavovic/Costello/Chakraborty/Shaubi teaches wherein the latent space provides a compressed representation of the input dataset (Chakraborty, fig. 5 and section 3.2—a reduced representation is a compressed representation. In addition, Shaubi, ¶ [0094] – [0098] describes a latent space, which is generally understood in the art as providing a compressed representation).
Regarding Claims 6 and 15, Radosavovic/Costello/Chakraborty/Shaubi teaches wherein the generating of the labeling annotations include: determining a major class based on the first prediction and the second prediction; and labeling the first supplemental dataset based on the major class (Chakraborty, section 3.3—the PNN classifiers in the ensemble are trained based on the majority class, so the labeling is based on the majority class).
Regarding Claims 7 and 16, Radosavovic/Costello/Chakraborty/Shaubi teaches wherein the generating of the labeling annotations include: determining a first probability of the first prediction and a second probability of the second prediction; computing an average of the first probability and the second probability; and identifying a class for the first supplemental dataset based on the computed average (Chakraborty, section 3.3.2 – 3.3.4—each PNN determines a probability for each of class, and the results are averaged to identify a class. The ordering of computations in the present claim is an obvious variation of those in Chakraborty).
Regarding Claims 8 and 17, Radosavovic/Costello/Chakraborty/Shaubi teaches wherein the generating of the labeling annotations include: determining, based on the first prediction, a first probability of a major class and a second probability of a minor class; determining, based on the second prediction, a third probability of the major class and a fourth probability of the minor class; computing a first average of the first and third probabilities; computing a second average of the second and fourth probabilities; and labeling the first supplemental dataset based on the computed first and second averages (Chakraborty, section 3.3.2 – 3.3.4—each PNN determines a probability for each of class, and the results are averaged to identify a class. The ordering of computations in the present claim is an obvious variation of those in Chakraborty).
Regarding Claim 19, Radosavovic teaches a system for classifying items (fig. 1 and section 3—the data distillation method may be applied to classification, as described in the second paragraph on p. 4121).
Radosavovic, Costello, Chakraborty, and Shaubi teach the operations performed by the logic of the present claim in the same manner as described for claim 1, above. Shaubi further teaches a system for classifying manufactured parts as good or defective (fig. 1; ¶ [0030] and [0043]), the system comprising: a data collection circuit configured to collect an input dataset (fig. 1; ¶ [0030] – [0031]—input interface 105 is a data collection circuit that collects input data such as fabrication process images); and a processing circuit coupled to the data collection circuit, the processing circuit having logic for performing the recited operations (¶ [0031]), thus teaching all of the limitations of the present claim.

Claims 5, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Radosavovic in view of Costello in view of Chakraborty in view of Shaubi, as applied to claims 1 and 10, above, and further in view of Katuwal et al. (U.S. 2020/0160201, hereinafter “Katuwal.” Katuwal claims priority to provisional application 62/769,300, which pre-dates the present application and contains all of the subject matter cited below).
Regarding Claims 5 and 14, Radosavovic/Costello/Chakraborty/Shaubi does not specifically teach wherein the generating of the first supplemental dataset includes generating random data elements in the latent space. However, Katuwal teaches generating of first supplemental dataset includes generating random data elements in a latent space (fig. 1; ¶ [0041] – [0042]—a variational autoencoder generates random data elements in a latent space within a desired distance of existing samples).
All of the claimed elements were thus known in Radosavovic/Costello/Chakraborty/Shaubi and Katuwal and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the generating random data elements of Katuwal with the generating the first supplemental dataset of Radosavovic/Costello/Chakraborty/Shaubi to yield the predictable result of wherein the generating of the first supplemental dataset includes generating random data elements in the latent space. One would be motivated to make this combination for the purpose of making training more robust by producing training samples that are similar, but not identical, to existing training data.
Regarding Claims 9 and 18, Radosavovic/Costello/Chakraborty/Shaubi/Katuwal teaches: generating a second supplemental dataset based on oversampling the latent space; and training the third classifier based on the input dataset, the annotated first supplemental dataset, and the second supplemental dataset (Katuwal, fig. 1; ¶ [0036] and [0041] – [0042]—generating synthetic cases for training comprises generating a supplemental dataset based on oversampling the latent space. Radosavovic, section 3 teaches training the third classifier based on the input dataset and a supplemental dataset. Although Radosavovic does not explicitly teach training the third classifier based on a second supplemental dataset, adding more data to a training dataset is a mere duplication of parts, which has no patentable significance; see MPEP 2144.04 VI. B.)

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although Radosavovic does not teach the new limitation added to independent claims 1, 10, and 19, new prior art reference Costello, in combination with Radosavovic, teaches this limitation, as detailed above. As shown in at least the cited portions, Costello teaches multiple classifiers and model sets comprised of multiple instances of a classifier, arranged in a layered ensemble architecture. Each instance of is initialized to a different random state, thus satisfying the limitation of the present claims.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129